DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FINAL Office Action Rejection upon examination of Application No. 15/905,181, in response to Applicant’s Amendment/Req. Reconsideration, filed on January 5th, 2021. The amendments to Claims 1-20, also filed on January 5th, have been entered. Applicant has not presented any new claims for examination, and no claims have been cancelled. Claims 1-20 are pending in the application and have been examined on the merits discussed below. 
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.	In a test for patent subject matter eligibility, claims 1-20 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 	Independent claims 1, 8, and 15 recite a method, system, and product for inserting landmark-based advertising into messages on mobile devices. Under Step 2A, Prong I, claims 1, 8, and 15 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Inserting landmark-based advertising into messages is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include identifying messaging programs, receiving the location of a user, selecting businesses, and inserting a name into a message. These further limitations are not seen as any more than the judicial Dependent claims 2-7, 9-14, and 16-20 further recite the method, system, and medium of claims 1, 8, and 15, respectively. Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 8, and 15. For example, claims 2, 9, and 16 disclose that one or more businesses comprise one or more businesses enrolled in a promotion service – which is only further narrowing the scope of the abstract idea recited in the independent claims. In another exam 	Under Step 2A, Prong II, for dependent claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. No further analysis is required under Step 2B. These claims are not patent eligible. 	Under Step 2A, Prong II, for dependent claims 4-5, 11-12, and 17-18, Applicant has amended these claims to include the limitations of “wherein the popularity… is determined based on a usage or navigation history of the mobile device,” and “wherein the popularity… is determined based on a frequency with which the user inserts a name into text messages.” These limitations have not been found to integrate the abstract idea into a practical application. These limitations are not found to be more than mere data gathering and analyzing data, which is insufficient in and of itself to provide a practical application. Under Step 2A, Prong II, claims 4-5, 11-12, and 17-18 are directed to an abstract idea.  	Claims 4-5, 11-12, and 17-18 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are For further comments, see Response to Arguments below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (US 2017/0357904), hereinafter Adler, in view of Trussel et al. (US 2015/0195235 A1), hereinafter Trussel, and further in view of Gruber et al. (US 2012/0016678 A1), hereinafter Gruber.
As per claim 1, Adler discloses a processor-implemented method for inserting landmark-based references into calendar events on mobile devices, the method comprising:
Monitoring [text strings] for one or more location references ([0006] discloses determining a correlation between the text string (first event) and one or more locations associated with one or more second events);
Gathering, by the one or more mobile devices via an integrated global positioning system, a location of the mobile device ([0046] location determination engine 220 can be implemented on a mobile computing device, and determine the location of the mobile computing device 110 continuously, periodically, or intermittently. In some cases, the location determination engine 220 can determine a device's location based on information obtained from a global navigation satellite system (GNSS) (e.g., Global Positioning System (GPS)), and a location of one or more businesses that are within a threshold distance of one or more referenced locations indicated by the one or more location references ([0051] discloses a referenced locations. [0085] discloses that the suggested location can be a geographical region instead of a landmark, and [0088] list of locations 546 can be determined in various ways. For example, in some cases, the suggested location engine 240 can determine a list of specific locations 546 within the suggested geographical region… list of locations… e.g., business name… list of locations within said geographical region can be ordered based on the distance of each specific location with respect to the suggested geographical region, i.e. the locations indicated by the one or more location references [0086] In some cases , a geographical region can have particular pre - defined dimensions (e.g., a predefined radius about a central point, one or more predefined boundary lengths, and so forth) [FIG. 5C-D]);
Selecting one or more businesses based on the mobile device location, and a popularity of the one or more businesses with the user ([0048] significant location engine 230 determines a “significant location” of the mobile computing device 110. A significant location is a location that is determined to be relatively important to a user of a mobile computing device 110, or be of particular relevance to the user. This can include, for example, a location that the user of the mobile computing device 110 has visited multiple times in the past, a location that user of the mobile computing device 110 has visited for a lengthy time in the past, and/or a location that the user of the mobile computing device 110 is likely to visit in the future. The significant location engine 230 can determine significant locations based on information obtained from the location determination engine 220 [0088] list of locations… e.g., business name) 
Inserting a name for one or more selected businesses into the one or more text [strings] within the one or more [calendar] programs containing the one or more location references ([0015] discloses displaying, to a user of the mobile device, a suggested location, and receiving input from the user confirming the suggested location. [0006] discloses business name).
Adler fails to disclose identifying a messaging program, monitoring messages, receiving a location of one other user, selecting landmarks based on one other user’s location, or inserting selected landmarks into messages, however Trussel discloses the following:
Identifying one or more messaging programs on a user's mobile device ([0002] discloses an application operable on a mobile communications device that provides an analysis of at least one communication modality);
Monitoring each text message sent, received, or in the process of being typed between the mobile device and one or more other mobile devices via the one or more messaging programs for one or more location references ([0025] System 200 includes electronic user devices 210, 280, such as cellular or mobile telephones [0040] discloses that the application may receive a text message, parse the text message, and then analyze the parsed text message to determine key words, abbreviations, symbols, or other text that may be related to location. [0046] discloses an embodiment in which the context and/or content of the messaging conversation may be parsed to prompt location sharing between two or more parties. The content of these incoming messages may be modified … these modifications may include slight modifications to the original messages. This embodiment discloses modifications made before the message is sent and received)	wherein the monitoring comprises processing the language within each text message to identify the one or more location references ([0043] The integrated location sharing application parses the text message to search for native language location and/or time information such as, but not limited to, an address, an establishment name, a landmark name… The native language is parsed, analyzed and then mapped within the context of the text message or other mode of communication); 
Gathering, by the one or more mobile devices via an integrated global positioning system, a location of the mobile device, a location of one or more other mobile devices ([0037] the integrated location sharing application may be used within seconds of downloading to a location-enabled mobile communications device such as, but not limited to a GPS-enabled mobile smartphone device. [0042] discloses the application would prompt the person, the friend, or both to share their respective location)
Selecting one or more [locations] based on the mobile device location, one or more other mobile device locations ([0044] discloses displaying a map showing a current location of the second person relative to one or more geographic identifiers, e.g. road names, landmark names, etc.); and 
Inserting a name for one or more of the selected [locations] into the one or more text messages within the one or more messaging programs containing the one or more location references ([0017] integrating a location sharing event with a messaging platform. [0039] the integrated location sharing application interfaces with a text message [0044] discloses an integrated messaging client, that would parse the message for location information, to send and/or receive messages and an integrated mapping client to share location information. Further disclosed is a prompt to be sent to another user that would display landmark names [0045] The dynamic content and/or contextual information may be displayed within the text message 406 and it may be accessed and displayed in real-time… dynamic content may be content such as, but not limited to, information that changes about the user, Such as user's location or status, broadcasting vs. not broadcasting).
identifying one or more messaging programs on a user's mobile device ([0139] different types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include… [0141] Text input from keyboards on computers or mobile devices [0233] In at least one embodiment, active input elicitation component(s) 1094 may be operable to perform and/or implement various types of functions, operations, actions, and/or other features such as, for example, one or more of the following: [0235] Facilitate different kinds of input from various sources, such as for example… [0240] input from other applications that generate text and send it to the automated assistant, including email, text messaging, or other text communication platforms); 	monitoring each text message sent, received, or in the process of being typed between the mobile device via the one or more messaging programs for one or more location references ([0135] Active input elicitation, in which assistant 1002 actively guides and constrains the input from the user, based on the same models and information used to interpret their input. For example, assistant 1002 may… offer completions to partially typed input based wherein the monitoring comprises processing the language within each text message using natural language processing methods to identify the one or more location references ([0134] The use of dialog history in interpreting the natural language of user inputs. Because the embodiments may keep personal history and apply natural language understanding on user inputs, they may also use dialog context such as current location, time, domain, task step, and task parameters to interpret the new inputs [1010] some [constraints] can be inferred from other information available in active ontology 1050, short term memory 1052, and/or other sources of information available to assistant 1002. For example: 1011 Inferring domain or location [FIG. 20], [0372], [Table 2]).	Adler, Trussel, and Gruber are analogous references, as all relate to providing location information based on user inputted text. Adler and Trussel disclose parsing text strings to determine location references, however fail to disclose the means by which these references are determined. Gruber discloses a system for an automated assistant (i.e. SIRI) that parses text inputs using natural language processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gruber into Adler and Trussel. Using natural language processing offers the well-known advantage of allowing a computer program to understand human language in a meaningful way. Because the disclosure is related to text conversations, it would have been obvious to apply a natural language processing technique when monitoring these conversations.
	As per claims 3, 10, and 17, Adler, Trussel, and Gruber disclose the method, system, and program product of claims 1, 8, and 15, respectively, and Adler also discloses:
One or more businesses are selected based on a threshold distance to the one or more locations indicated by the one or more location references ([0085] discloses that the suggested location can be a geographical region instead of a landmark, and [0088] list of locations 546 can be determined in various ways. For example, in some cases, the suggested 
	As per claims 4, 11, and 18, Adler, Trussel, and Gruber disclose the method, system, and program product of claims 1, 8, and 15, respectively, and Adler also discloses:
Wherein the popularity of the one or more businesses with the user is determined based on a usage history or a navigation history of the mobile device ([0048] discloses a significant location engine that determines a “significant location” of the mobile computing device. A significant location is a location that is determined to be relatively important to the user, e.g. a location the user has visited multiple times in the past [0053] suggested location engine 240 can determine a suggested location in various ways… suggested location engine 240 can determine whether similar events have occurred in the past (e.g., by identifying previously occurring events managed by the calendar application 210 having an identical or similar title, name, description, anticipated participants or invitees, scheduled time or day, or a combination thereof). If one or more similar events have occurred in the past, the suggested location engine 240 determines the historical location of the mobile computing device during those similar events (e.g., a specific location or a significant location associated with those events). Based on the historical locations, the suggested location engine 240 determines a suggested location for the event scheduled to occur in the future. This suggested location can be presented to the user and/or stored with information regarding this event by the calendar application 210).
	As per claims 5, 12, and 19, Adler, Trussel, and Gruber disclose the method, system, and program product of claims 1, 8, and 15, respectively, and Adler also discloses:
Wherein the popularity of the one or more businesses with the user is determined based on a frequency with which the user inserts a business name into text [strings] ([0018] discloses that the system can suggest personalized location suggestions that more accurately reflect the preferences of the user [0056] the most frequently occurring historical location can be selected as the suggested location (e.g., the most frequently occurring specific location or significant location associated with the particular title, name… [etc…]) [0102] mobile device can determine the suggested location by selecting the suggested location from among the significant locations. The suggested location can be a most frequently occurring significant location with respect to the first text string).	While Adler discloses a frequency of business names in text strings in a calendar application, he fails to disclose text messages in a messaging application. Trussel discloses the following:	[Monitoring each text message sent, received, or in the process of being typed between the mobile device and one or more other mobile devices via the one or more messaging programs for one or more location references] ([0025] System 200 includes electronic user devices 210, 280, such as cellular or mobile telephones [0040] discloses that the application may receive a text message, parse the text message, and then analyze the parsed text message to determine key words, abbreviations, symbols, or other text that may be related to location. [0046] discloses an embodiment in which the context and/or content of the messaging conversation may be parsed to prompt location sharing between two or more parties. The content of these incoming messages may be modified … these modifications may include slight modifications to the original messages. This embodiment discloses modifications made before the message is sent and received)	[wherein the monitoring comprises processing the language within each text message to identify the one or more location references] ([0043] The integrated location sharing application parses the text message to search for native language location and/or time information such as, but not limited to, an address, an establishment name, a landmark name… The native language is parsed, analyzed and then mapped within the context of the text message or other mode of communication); 
Adler and Trussel are analogous references, as both are aimed at methods of providing text or hyperlinks relating to suggested or predictive location references. Therefore, from the teaching of Trussel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known concept of using location history and significant locations to suggest a location for a user within a calendar application, as taught by Adler, to incorporate a messaging application, as taught by Trussel, in order to broaden the scope of the invention to at least two users. Incorporating Trussel into Adler allows for real-time landmark suggestion between two users, creating a more efficient means of communication and navigation.  
	As per claims 6, 13, and 20, Adler, Trussel, and Gruber disclose the method, system, and program product of claims 1, 8, and 15, respectively, and Adler also discloses:
Prompting the user to insert one or more selected business name or one or more landmarks in a calendar event being typed that contains the one or more location references ([0015] discloses displaying, to a user of the mobile device, a suggested location, and receiving input from the user confirming the suggested location).
Adler fails to disclose inserting landmarks into a message, however Trussel discloses:
Prompting the user to insert one or more selected business names or one or more landmarks into a message being typed that contains one or more location references ([0044] discloses an integrated messaging client (that would parse the message for location information) to send and/or receive messages and an integrated mapping client to display a 
Adler and Trussel are analogous references, as both are aimed at methods, systems, and products of providing suggestive and predictive text relating to location references. Therefore, from the teaching of Trussel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known concept of using location history and significant locations to suggest a location for a user within a calendar application, as taught by Adler, to incorporate a messaging application, as taught by Trussel, in order to broaden the scope of the invention to at least two users. Incorporating Trussel into Adler allows for real-time landmark suggestion between two users, creating a more efficient means of communication and navigation.
	As per claims 7 and 14, Adler, Trussel, and Gruber disclose the method and system of claims 6 and 13, respectively, and Adler also discloses:
One or more landmarks comprise one or more geographical points of interest or one or more structural points of interest ([0103] discloses displaying one or more points of interest near the suggested location. In some cases, the suggested location can be a geographical region).
	As per claim 8, Adler discloses a computer system for inserting landmark-based references into calendar events on mobile devices, the computer system comprising:
One or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories ([0117-0120]), wherein the computer system is capable of performing a method comprising: 
Monitoring [text strings] for one or more location references ([0006] discloses determining a correlation between the text string (first event) and one or more locations associated with one or more second events);
Gathering, by the one or more mobile devices via an integrated global positioning system, a location of the mobile device ([0046] location determination engine 220 can be implemented on a mobile computing device, and determine the location of the mobile computing device 110 continuously, periodically, or intermittently. In some cases, the location determination engine 220 can determine a device's location based on information obtained from a global navigation satellite system (GNSS) (e.g., Global Positioning System (GPS)), and a location of one or more businesses that are within a threshold distance of one or more referenced locations indicated by the one or more location references ([0051] discloses a suggested location engine that determines one or more suggested locations for the events in the calendar application, or referenced locations. [0085] discloses that the suggested location can be a geographical region instead of a landmark, and [0088] discloses that a list of locations within said geographical region can be ordered based on the distance of each specific location with respect to the suggested geographical region, i.e. the locations indicated by the one or more location references [0088] list of locations… e.g., business name);
Selecting one or more businesses based on the mobile device location, and a popularity of the one or more businesses with the user ([0048] significant location engine 230 determines a “significant location” of the mobile computing device 110. A significant location is a location that is determined to be relatively important to a user of a mobile computing device 110, or be of particular relevance to the user. This can include, for example, a location that the user of the mobile computing device 110 has visited multiple times in the past, a location that user of the mobile computing device 110 has visited for a lengthy time in the past, and/or a location that the user of the mobile computing device 110 is likely to visit in the future. The significant location engine 230 can determine significant locations based on information business name) 
Inserting a name for one or more selected businesses into the one or more text [strings] within the one or more [calendar] programs containing the one or more location references ([0015] discloses displaying, to a user of the mobile device, a suggested location, and receiving input from the user confirming the suggested location. [0006] discloses determining a correlation between the text string (first event) and one or more locations associated with one or more second events [0076] The suggested location engine 220 can update its suggested locations continuously , periodically , intermittently, and/or in response to a user's manual command. For example, in some cases, the suggested location engine 220 can continuously retrieve information regarding one or more events managed by the calendar application 210, and continuously update its suggested locations of each of the events. If any of the suggested locations change, the suggested location engine 220 can automatically provide the calendar application 210 with new suggested locations as appropriate [0088] list of locations… e.g., business name).
Adler fails to disclose identifying a messaging program, monitoring messages, receiving a location of one other user, selecting landmarks based on one other user’s location, or inserting selected landmarks into messages, however Trussel discloses the following:
Identifying one or more messaging programs on a user's mobile device ([0002] discloses an application operable on a mobile communications device that provides an analysis of at least one communication modality);
Monitoring each text message sent, received, or in the process of being typed between the mobile device and one or more other mobile devices via the one or more messaging programs for one or more location references ([0025] System 200 includes electronic user devices 210, 280, such as cellular or mobile telephones [0040] discloses that the application may receive a text message, parse the text message, and then analyze the parsed wherein the monitoring comprises processing the language within each text message to identify the one or more location references ([0043] The integrated location sharing application parses the text message to search for native language location and/or time information such as, but not limited to, an address, an establishment name, a landmark name… The native language is parsed, analyzed and then mapped within the context of the text message or other mode of communication); 
Gathering, by the one or more mobile devices via an integrated global positioning system, a location of the mobile device, a location of one or more other mobile devices ([0037] the integrated location sharing application may be used within seconds of downloading to a location-enabled mobile communications device such as, but not limited to a GPS-enabled mobile smartphone device. [0042] discloses the application would prompt the person, the friend, or both to share their respective location)
Selecting one or more [locations] based on the mobile device location, one or more other mobile device locations ([0044] discloses displaying a map showing a current location of the second person relative to one or more geographic identifiers, e.g. road names, landmark names, etc.); and 
Inserting a name for one or more of the selected [locations] into the one or more text messages within the one or more messaging programs containing the one or more location references ([0017] integrating a location sharing event with a messaging platform. [0039] the integrated location sharing application interfaces with a text message [0044] 
Adler and Trussel are analogous references, as both are aimed at methods of providing text or hyperlinks relating to suggested or predictive location references. Therefore, from the teaching of Trussel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known concept of using location history and significant locations to suggest a location for a user within a calendar application, as taught by Adler, to incorporate a messaging application, as taught by Trussel, in order to broaden the scope of the invention to at least two users. Incorporating Trussel into Adler allows for real-time landmark suggestion between two users, creating a more efficient means of communication and navigation.  	While Adler and Trussel disclose a method for inserting landmark-based advertising into messages on mobile devices, they fail to disclose natural language processing methods. Gruber discloses the following:	identifying one or more messaging programs on a user's mobile device ([0139] different types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include… [0141] Text input from keyboards on computers or mobile devices [0233] In at least one embodiment, active input elicitation component(s) 1094 may be operable to perform and/or implement various types of functions, operations, actions, and/or other features such as, for example, one or more of the following: [0235] Facilitate different kinds of input from various sources, such as for example… [0240] input from other monitoring each text message sent, received, or in the process of being typed between the mobile device via the one or more messaging programs for one or more location references ([0135] Active input elicitation, in which assistant 1002 actively guides and constrains the input from the user, based on the same models and information used to interpret their input. For example, assistant 1002 may… offer completions to partially typed input based on domain and context specific possibilities),	wherein the monitoring comprises processing the language within each text message using natural language processing methods to identify the one or more location references ([0134] The use of dialog history in interpreting the natural language of user inputs. Because the embodiments may keep personal history and apply natural language understanding on user inputs, they may also use dialog context such as current location, time, domain, task step, and task parameters to interpret the new inputs [1010] some [constraints] can be inferred from other information available in active ontology 1050, short term memory 1052, and/or other sources of information available to assistant 1002. For example: 1011 Inferring domain or location [FIG. 20], [0372], [Table 2]).	Adler, Trussel, and Gruber are analogous references, as all relate to providing location information based on user inputted text. Adler and Trussel disclose parsing text strings to determine location references, however fail to disclose the means by which these references are determined. Gruber discloses a system for an automated assistant (i.e. SIRI) that parses text inputs using natural language processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gruber into Adler and Trussel. Using natural language processing offers the well-known advantage of allowing a computer program to understand human language in a meaningful way. Because the 
	As per claim 15, Adler discloses a computer program product for inserting landmark-based references into calendar events on mobile devices, the computer program product comprising:
One or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor to cause the processor [0122] to perform a method comprising: 
	Monitoring [text strings] for one or more location references ([0006] discloses determining a correlation between the text string (first event) and one or more locations associated with one or more second events);
	Gathering, by the one or more mobile devices via an integrated global positioning system, a location of the mobile device ([0046] location determination engine 220 can be implemented on a mobile computing device, and determine the location of the mobile computing device 110 continuously, periodically, or intermittently. In some cases, the location determination engine 220 can determine a device's location based on information obtained from a global navigation satellite system (GNSS) (e.g., Global Positioning System (GPS)), and a location of one or more businesses that are within a threshold distance of one or more referenced locations indicated by the one or more location references ([0051] discloses a suggested location engine that determines one or more suggested locations for the events in the calendar application, or referenced locations. [0085] discloses that the suggested location can be a geographical region instead of a landmark, and [0088] discloses that a list of locations within said geographical region can be ordered based on the distance of each specific location with respect to the suggested geographical region, i.e. the locations indicated by the one or more location references [0088] list of locations… e.g., business name);
Selecting one or more businesses based on the mobile device location, and a popularity of the one or more businesses with the user ([0048] significant location engine 230 determines a “significant location” of the mobile computing device 110. A significant location is a location that is determined to be relatively important to a user of a mobile computing device 110, or be of particular relevance to the user. This can include, for example, a location that the user of the mobile computing device 110 has visited multiple times in the past, a location that user of the mobile computing device 110 has visited for a lengthy time in the past, and/or a location that the user of the mobile computing device 110 is likely to visit in the future. The significant location engine 230 can determine significant locations based on information obtained from the location determination engine 220 [0088] list of locations… e.g., business name) 
	Inserting a name for one or more selected businesses into the one or more text [strings] within the one or more [calendar] programs containing the one or more location references ([0015] discloses displaying, to a user of the mobile device, a suggested location, and receiving input from the user confirming the suggested location. [0006] discloses determining a correlation between the text string (first event) and one or more locations associated with one or more second events [0076] The suggested location engine 220 can update its suggested locations continuously , periodically , intermittently, and/or in response to a user's manual command. For example, in some cases, the suggested location engine 220 can continuously retrieve information regarding one or more events managed by the calendar application 210, and continuously update its suggested locations of each of the events. If any of the suggested locations change, the suggested location engine 220 can automatically provide the calendar application 210 with new suggested locations as appropriate [0088] list of locations… e.g., business name).

	Identifying one or more messaging programs on a user's mobile device ([0002] discloses an application operable on a mobile communications device that provides an analysis of at least one communication modality);
	Monitoring each text message sent, received, or in the process of being typed between the mobile device and one or more other mobile devices via the one or more messaging programs for one or more location references ([0025] System 200 includes electronic user devices 210, 280, such as cellular or mobile telephones [0040] discloses that the application may receive a text message, parse the text message, and then analyze the parsed text message to determine key words, abbreviations, symbols, or other text that may be related to location. [0046] discloses an embodiment in which the context and/or content of the messaging conversation may be parsed to prompt location sharing between two or more parties. The content of these incoming messages may be modified … these modifications may include slight modifications to the original messages. This embodiment discloses modifications made before the message is sent and received)	wherein the monitoring comprises processing the language within each text message to identify the one or more location references ([0043] The integrated location sharing application parses the text message to search for native language location and/or time information such as, but not limited to, an address, an establishment name, a landmark name… The native language is parsed, analyzed and then mapped within the context of the text message or other mode of communication); 
	Gathering, by the one or more mobile devices via an integrated global positioning system, a location of the mobile device, a location of one or more other mobile devices ([0037] the integrated location sharing application may be used within seconds of downloading 
	Selecting one or more [locations] based on the mobile device location, one or more other mobile device locations, and the one or more landmark locations ([0044] discloses displaying a map showing a current location of the second person relative to one or more geographic identifiers, e.g. road names, landmark names, etc.); and 
	Inserting a name for one or more of the selected [locations] into the one or more text messages within the one or more messaging programs containing the one or more location references ([0017] integrating a location sharing event with a messaging platform. [0039] the integrated location sharing application interfaces with a text message [0044] discloses an integrated messaging client, that would parse the message for location information, to send and/or receive messages and an integrated mapping client to share location information. Further disclosed is a prompt to be sent to another user that would display landmark names [0045] The dynamic content and/or contextual information may be displayed within the text message 406 and it may be accessed and displayed in real-time… dynamic content may be content such as, but not limited to, information that changes about the user, Such as user's location or status, broadcasting vs. not broadcasting).
	Adler and Trussel are analogous references, as both are aimed at methods of providing text or hyperlinks relating to suggested or predictive location references. Therefore, from the teaching of Trussel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known concept of using location history and significant locations to suggest a location for a user within a calendar application, as taught by Adler, to incorporate a messaging application, as taught by Trussel, in order to broaden the scope of the invention to at least two users. Incorporating Trussel into Adler allows for real-time landmark suggestion between two users, creating a more efficient means of identifying one or more messaging programs on a user's mobile device ([0139] different types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include… [0141] Text input from keyboards on computers or mobile devices [0233] In at least one embodiment, active input elicitation component(s) 1094 may be operable to perform and/or implement various types of functions, operations, actions, and/or other features such as, for example, one or more of the following: [0235] Facilitate different kinds of input from various sources, such as for example… [0240] input from other applications that generate text and send it to the automated assistant, including email, text messaging, or other text communication platforms); 	monitoring each text message sent, received, or in the process of being typed between the mobile device via the one or more messaging programs for one or more location references ([0135] Active input elicitation, in which assistant 1002 actively guides and constrains the input from the user, based on the same models and information used to interpret their input. For example, assistant 1002 may… offer completions to partially typed input based on domain and context specific possibilities),	wherein the monitoring comprises processing the language within each text message using natural language processing methods to identify the one or more location references ([0134] The use of dialog history in interpreting the natural language of user inputs. Because the embodiments may keep personal history and apply natural language understanding on user inputs, they may also use dialog context such as current location, time, domain, task step, and task parameters to interpret the new inputs [1010] some [constraints] can be inferred from other information available in active ontology 1050, short term memory .
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et. al. (US 2017/0357904), hereinafter Adler, in view of Trussel et al. (US 2015/0195235 A1), hereinafter Trussel, further in view of Gruber et al. (US 2012/0016678 A1), hereinafter Gruber, and in further view of Altman et al. (US 2012/0220314 A1), hereinafter Altman. 
	As per claim 2, 9, and 16, Adler, Trussel, and Gruber discloses the method, system, and program product of claims 1, 8, and 15, respectively. Adler, Trussel, and Gruber fail to disclose one or more landmarks comprise one or more businesses enrolled in a promotion service, however Altman discloses the following: 
One or more businesses comprise one or more businesses enrolled in a promotion service ([0100] discloses a location-based communication network platform that allows an advertiser; such as a provider of a product or service, i.e. businesses, to serve advertising messages for display on the location-aware mobile device and to implement advertising campaigns featuring targeted ad serving, incentive programs, interactive messaging, and sponsored displays. [0101] discloses an embodiment in which a user searches for “coffee enrolled in a promotion service, coffee shops, i.e. landmarks, within a set distance of a user are displayed as logos on the map.)
	Adler, Trussel, Gruber, and Altman are analogous references, as all are aimed at methods, systems, and products of features of location-aware mobile devices. Altman takes embodiments of both Adler, Trussel, and Gruber, and incorporates a location-based advertising platform. Therefore, from the teaching of Altman, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the known concept of using location history and significant locations to suggest a location for a user within a messaging application, using the location-based application to search for coupons, and displaying location-based advertisements to a viewer, as taught by Adler, Trussel, and Gruber to incorporate suggested business that are enrolled in a promotion service, as taught by Altman, in order provide a platform for businesses to promote their product or services in the location-based platforms. Incorporating Altman into Adler, Trussel, and Gruber allows for multiple users to access a plurality of business promotions based on location or preference, therefore promoting local businesses to nearby users.
Response to Arguments/Remarks
Applicant's remarks filed January 5th, 2021, have been fully considered, in addition to Applicant’s amendments to claims 1-20, also filed on January 5th, 2021. 
Applicant’s argument’s (pg. 7-8), filed January 5th, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered, however are not persuasive. Applicant’s amendments to claim 1, e.g., changing “landmark” to “business” and selecting the business based on popularity, have not been found to integrate the abstract idea into a practical application. Additionally, the amendments to claims 4 and 5 (and similar claims) have not been found to claim the additional element to a degree that shows significantly more. For example, these imitations are simply gathering and analyzing data within the abstract idea. Further 
Applicant’s argument’s (pg. 8-11), filed January 5th, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, however are not found to be persuasive. Applicant argues (pg. 10), “Adler does not gather landmarks that are within a threshold distance of any referenced locations. No threshold distance is taught or suggested. A suggested location is either the same as the calendar event location, or it is based on other considerations entirely; distance between the calendar event locations and the suggested locations is simply not taken into account. As such, Adler neither teaches nor suggests the un-amended claim element of "gathering...a location of one or more landmarks that are within a threshold distance of one or more referenced locations indicated by the one or more location references." The Examiner respectfully disagrees. Per [FIG. 5C] of Adler, an embodiment is shown where a nail salon is the referenced location, and multiple landmarks/businesses that are within a threshold distance are gathered. Further citations can be found above.  	Additionally, Applicant argues (pg. 10), “Adler makes no mention of businesses at all, except in paragraph [0088] to establish that a business name associated with a location could be used in ordering a list of locations within a geographical region. However, the geographical region bears no relation whatsoever to the location reference, and Adler is silent where it comes to gathering locations of businesses relative to the location references. As such, Adler neither teaches nor suggests the amended claim element of "gathering...a location of one or more businesses that are within a threshold distance of one or more referenced locations indicated by the one or more location references.” The Examiner respectfully disagrees. Adler discloses that a location may have an associated business name, i.e. a landmark may be a business. Therefore, in any embodiment where Adler had previously taught a “landmark”, Adler has the necessary support for a landmark which is also a business. Accordingly, the Examiner has maintained the rejection of claim 1 under 35 U.S.C. 103. Claims 2-20 are also rejected under 35 . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028.  The examiner can normally be reached on Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        




/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622